OPINION OF THE COURT
ROBERT W. TYSON, JR., Circuit Judge.
Appellant, following a plea of no contest at arraignment, was adjudicated guilty of the offense of child abuse, and sentenced to one year probation with the special condition that he served ninety (90) days in the County Jail and that he have no further contact with his daughter. A few days after his sentence and incarceration on this plea, Appellant filed a Motion to Set Aside Plea, which was denied, and a Motion for Rehearing on this Order which was similarly denied. The instant appeal is from the denial of these post conviction motions.
*162The Court has reviewed the entire record as presented by the parties, has read the brief of the parties, and has entertained an oral argument on the issues presented by the Appellant. It is the opinion of this Court that no error was committed by the trial court either at the time of the entry of the plea, nor in the denial of the Defendant’s post conviction motion. Accordingly, the Orders appealed from are hereby AFFIRMED.
This Court would note, however, that it would seem that Appéllant may seek appropriate relief in the trial court by way of a motion for mitigation pursuant to Florida Rule of Criminal Procedure 3.800, if Appellant seeks to avail himself of that remedy, and if the trial court is inclined to grant same.
This case is ordered and mandated to County Court.